IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60190
                        Conference Calendar



HAL EUGENE SYKES,

                                          Petitioner-Appellant,

versus

STATE OF MISSISSIPPI; MIKE MOORE,
Attorney General, State of Mississippi,

                                          Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CV-107-S-A
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Hal Eugene Sykes, pro se Mississippi prisoner # 13137, was

granted a certificate of appealability by the district court on

the issue whether Sykes was denied effective assistance of

counsel on appeal.   Sykes’s original brief argues only that the

district court erred in adopting the magistrate judge’s report

and recommendation without ordering discovery of a transcript

pertaining to a waiver-of-appeal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60190
                               -2-

     Sykes’s discovery claim is not reviewable as it is outside

the scope of the COA, see United States v. Kimler, 150 F.3d 429,

431 (5th Cir. 1998), and Sykes has abandoned his ineffective

assistance claim by failing to raise it in his initial brief.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (court

of appeals will not consider issue not raised in original brief).

Moreover, Sykes has failed to point to any evidence rebutting the

magistrate judge’s findings regarding ineffective assistance.

The judgment of the district court is AFFIRMED.